The Honorable Brent Haltom Prosecuting Attorney Eighth Judicial District Miller County Courthouse Texarkana, Arkansas 75502
Dear Mr. Haltom:
This is in response to your request for an opinion on "who has the final authority to determine if a coroner is full time (80 hours a month) to receive benefits from the Arkansas Public Employees Retirement System."
I assume your question refers to A.C.A. § 24-4-507(a)(3)(A) (Repl. 1992), which provides in relevant part:
  [S]ervice rendered by a member in any calendar month shall be credited as service based upon the member's number of hours of service in such month and in accordance with the following schedule:
           Eighty (80) or more hours of service                      one (1) month
           Sixty (60) hours up to less           three-fourths (3/4) than eighty (80) hours                month
           Forty (40) hours up to less           one-half (1/2) than sixty (60) hours                 month
           Twenty (20) hours up to less          one-quarter (1/4) than forty (40) hours                 month
Less than twenty (20) hours           no credit
Another part of the same statute provides that "[t]he [Arkansas Public Employees' Retirement System Board of Trustees] shall determine . . . the amount of service to be credited any member for any fiscal year." A.C.A. § 24-4-507(a)(1).
Because the Board is authorized and directed to determine the amount of service to be credited, and because the amount of credited service depends directly upon the amount of the member's service in each month, it is my opinion that the Board has "final authority" to determine the factual question of whether a coroner works at least eighty (80) hours per month.
It is my understanding that the Board generally makes its determination, with respect to county employees and officials, based upon the information contained in monthly reports completed by the county clerk stating the amount of time worked by each county employee and official and containing a certification by the clerk that the statements made therein are accurate. It appears, therefore, that the county clerk makes the initial determination of how many hours an employee or official works, probably based upon information provided to the clerk by the employee or official, and that the Board makes the final determination, usually based upon the information in the report.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh